DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 5, filed 06/27/2022, with respect to the rejection of claims 1-3 and 5-8 under 35 USC 103 as being unpatentable over Kitao et al. (US 2014/0057202 A1), in view of Murayama et al. (US 2016/0195827 A1), further in view of Ikeda et al. (US 2015/0056549 A1), and considered with the “Compound Summary of Dodecylamine acetate” PubChem NPL document have been fully considered and are persuasive. Therefore, this rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made.

Regarding the Advisory Action mailed 06/20/2022, the Applicant points out that the Examiner cited Hasegawa (US 2016/0349637) as teaching that “the content of the dispersing agent is preferably at least 0.5 mass parts and not more than 20 mass parts per 100 parts of the binder resin ([0100])”, and argues that this teaching does not read on the limitation of claim 1, since claim 1 recites the content with respect to the toner particle (which contains other components), rather than with respect to solely the binder resin. The Examiner agrees, however, upon further review of the prior art, Hasegawa still teaches a liquid developer in the examples that contains a basic dispersing agent in an amount that does fall within the range required by instant claim 1.
As the Applicant pointed out, Hasegawa does not specifically teach a range for the content of the basic dispersing agent with respect to the toner particle, however, said content can be calculated from the values of each component taught in the experimental procedure. Specifically, liquid developer LD-10 (produced using colorant dispersion Cy-10) contains the basic dispersing agent in an amount that falls within the range required by instant claim 1. Before proceeding with the calculations, it is necessary to discuss the production method of the first colorant dispersion, Cy-1, since the production of Cy-10 is explained in terms of replacing a component in the production method of Cy-1.
As discussed in the Advisory Action mailed 06/20/2022, Hasegawa teaches that the toner particle contains a colorant and a binder resin (first paragraph of the Advisory Action, [0010] of Hasegawa). The binder resin further contains polymer A and a resin component other than the polymer A (later referred to as “polymer B” in the examples) ([0045], [0197], Table 6). Therefore, the toner particle is comprised of polymer A, polymer B, and the colorant. 
In the production of colorant dispersion Cy-1, Hasegawa teaches that 30 parts of Pigment 15:3 (colorant), 15 parts of a 32% tetrahydrofuran (THF) solution of the urethane-modified polyester (polymer A), 15 parts of Ajisper PB-821, 255 parts of THF, and 130 parts of glass beads were mixed and dispersed for 3 hours to obtain a kneaded material ([0201]). Next, 18 parts of the kneaded material, 12.6 parts of a 50% THF solution of the polyester (polymer B), and 2.1 parts of Ajisper PB-817 (basic dispersing agent) were mixed to obtain a colorant dispersion ([0202]). Then, 200 parts of Moresco White MT-30P (paraffin solvent) was added to 100 parts of the colorant dispersion Cy-1 to prepare a mixture ([0207]). Finally, the THF was completely distilled out while carrying out ultrasound dispersion to obtain a toner particle dispersion T-1, in which toner particles were dispersed in an insulating liquid (paraffin solvent) ([0209]). 10 parts of the toner particle dispersion T-1 was subjected to a centrifugal separation process and supernatant was removed before adding more insulating liquid to obtain liquid developer LD-1 ([0214]). 
Hasegawa then teaches that colorant dispersion Cy-10 was obtained using the same method as in the production of colorant dispersion Cy-1 as outlined above, except that the 2.1 parts of Ajisper PB-817 (basic dispersing agent) was changed to 5.3 parts of Solsperse 13940 (another basic dispersing agent) ([0205]).
Therefore, the content of the basic dispersing agent in the liquid developer LD-10 with respect to the toner particle can be calculated, based on the percent of solids, as follows: 

First, it is necessary to calculate the mass content of the colorant, polymer A, and polymer B contained in the toner particle. Since Hasegawa teaches that the kneaded material (containing the colorant and polymer A) is heated at 40 ºC during the addition of polymer B and the dispersing agent ([0202]), it can be assumed that the majority of the solvent contained in the kneaded material is evaporated during mixing. 
Mass of kneaded material (containing the colorant and polymer A) = 18 parts
Mass of polymer B = 12.6 parts x 0.50 = 6.3 parts
Next, the total weight of the of the toner particle can be calculated.
Mass of toner particle = (18 parts kneaded material + 6.3 parts polymer B + 5.3 parts dispersing agent) = 29.6 parts
Then, the ratio of the mass of the toner particle in the example with respect to 100 parts of toner particle can be calculated.
100 parts toner particle (basis of instant claim 1) / 29.6 parts toner particle = 3.378
Finally, the relationship between the content of the dispersing agent and the toner particle can be determined using the previous ratio.
Mass of dispersing agent with respect to 100 parts of toner particle = 3.378 x 5.3 parts dispersing agent = 17.90 parts

So, using the basis of the 100 parts by mass of toner particle as recited in the range of instant claim 1 to calculate the ratio, liquid developer LD-10 contained 17.90 parts by mass of the basic dispersing agent per 100 parts by mass of toner particle. This value falls within the claimed range of 12.5 to 20.0 parts by mass of basic dispersing agent per 100 parts of toner particle.

Claim Rejections - 35 USC § 103



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.





Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2016/0349637 A1), in view of Murayama et al. (US 2016/0195827 A1), and further in view of Ikeda et al. (US 2015/0056549 A1).

Hasegawa teaches a method of producing a liquid developer containing a dispersing agent, an insulating liquid (a), and a toner particle that contains a colorant and a binder resin containing a polymer A (Abstract, [0010]). The binder resin preferably contains a polyester resin and the polyester resin content in the binder resin is preferably at least 50 mass%, more preferably at least 60 mass%, and even more preferably at least 80 mass% ([0021]). The polyester resin is preferably a condensation polymer formed from a diol and a dicarboxylic acid ([0022)).
When the polymer A is a polyester resin, this polyester resin is preferably a condensation polymer from a diol and a dicarboxylic acid ([0033]). The content of the polymer A in the binder resin is preferably at least 1 mass% and not more than 80 mass% ([0044]). The binder resin content is not particularly limited, but is preferably at least 10 mass parts and not more than 2,000 mass parts with respect to 100 mass parts of the colorant ([0050)).
The liquid developer contains an insulating liquid (a) ([0074]). The insulating liquid (a) can be exemplified by paraffin solvents such as Isopar E, lsopar G, Isopar H, Isopar L, Isopar M, and Isopar V (Exxon Mobil Corporation), Shellsol A100, Shellsol A150 (Shell Chemicals Japan Ltd.), and Moresco White MT3OP (Matsumura Oil Co., Ltd) ([0080]).
The liquid developer contains a dispersing agent. The dispersing agent promotes toner particle formation and supports a stable dispersion of the toner particles in the insulating liquid (a) ([0090]). Examples of commercial products that can be used as the dispersing agent are Ajisper PB817 (reaction product of polyallylamine and 12-hydrostearic acid self-condensate, Ajinomoto Fine-Techno Co., Inc.) and Solsperse 13940 (reaction product of polyethylenepolyamine and 12-hydrostearic acid self-condensate), 11200, 17000, and 18000 (Lubrizol Japan Ltd.) ([0095]). The dispersing agents contain an amino group, and are therefore basic ([0095]-[0096]). 
Furthermore, Hasegawa teaches that it is preferred that the acid value of the binder resin is at least 5 mgKOH/g ([0103]). In the production example of polymer A, polyester polyol (PES-6) is shown to have an acid value of 15.0 mgKOH /g and a hydroxyl value of 14.0 mgKOH/g ([0180], Table 1). Therefore, the ratio OHV/AV can be calculated as 14/15 = 0.933, which is less than 1.7 as required by claim 1. 
Alternatively, in the production example of polymer B (the resin component in the binder resin other than polymer A), polyester (PES-202) is shown to have an acid value of 12.2 mgKOH/g and a hydroxyl value of 19.6 mgKOH/g (Table 5). Therefore, the ratio OHV/AV can be calculated as being 19.6/12.2 = 1.61, which is less than 1.7 as required by claim 1. 
Hasegawa does not specifically teach a range for the content of the basic dispersing agent with respect to the toner particle, however, said content can be calculated from the values of each component taught in the experimental procedure. Specifically, liquid developer LD-10 contains the basic dispersing agent (produced using colorant dispersion Cy-10) in an amount that falls within the range required by instant claim 1. Before proceeding with the calculations, it is necessary to discuss the production method of the first colorant dispersion, Cy-1, since the production of Cy-10 is explained by Hasegawa in terms of replacing a single component in the production method of Cy-1.
Hasegawa teaches that the toner particle contains a colorant and a binder resin (first paragraph of the Advisory Action, [0010] of Hasegawa). The binder resin further contains polymer A and a resin component other than the polymer A (later referred to as “polymer B” in the examples) ([0045], [0197], Table 6). Polymer B is a polyester comprised of components selected from the group consisting of terephthalic acid, trimellitic acid, and BPA-EO adduct of 2 moles ethylene oxide on bisphenol A (Table 5).
In the production of colorant dispersion Cy-1, Hasegawa teaches that 30 parts of Pigment 15:3 (colorant), 15 parts of a 32% tetrahydrofuran (THF) solution of the urethane-modified polyester (polymer A), 15 parts of Ajisper PB-821, 255 parts of THF, and 130 parts of glass beads were mixed and dispersed for 3 hours to obtain a kneaded material ([0201]). Next, 18 parts of the kneaded material, 12.6 parts of a 50% THF solution of the polyester (polymer B), and 2.1 parts of Ajisper PB-817 (basic dispersing agent) were mixed to obtain a colorant dispersion ([0202]). Then, 200 parts of Moresco White MT-30P (paraffin solvent) was added to 100 parts of the colorant dispersion Cy-1 to prepare a mixture ([0207]). Finally, the THF was completely distilled out while carrying out ultrasound dispersion to obtain a toner particle dispersion T-1, in which toner particles were dispersed in an insulating liquid (paraffin solvent) ([0209]). 10 parts of the toner particle dispersion T-1 was subjected to a centrifugal separation process and supernatant was removed before adding more insulating liquid to obtain liquid developer LD-1 ([0214]). 
Colorant dispersion Cy-10 was obtained using the same method as in the production of colorant dispersion Cy-1 as outlined above, except that the 2.1 parts of Ajisper PB-817 (basic dispersing agent) was changed to 5.3 parts of Solsperse 13940 (another basic dispersing agent) ([0205]).
Therefore, the content of the basic dispersing agent in the liquid developer LD-10 with respect to the toner particle can be calculated, based on the percent of solids, as follows: 

First, it is necessary to calculate the mass content of the colorant, polymer A, and polymer B contained in the toner particle. Since Hasegawa teaches that the kneaded material (containing the colorant and polymer A) is heated at 40 ºC during the addition of polymer B and the dispersing agent ([0202]), it can be assumed that the majority of the solvent contained in the kneaded material is evaporated during mixing. 
Mass of kneaded material (containing the colorant and polymer A) = 18 parts
Mass of polymer B = 12.6 parts x 0.50 = 6.3 parts
Next, the total weight of the of the toner particle can be calculated.
Mass of toner particle = (18 parts kneaded material + 6.3 parts polymer B + 5.3 parts dispersing agent) = 29.6 parts
Then, the ratio of the mass of the toner particle in the example with respect to 100 parts of toner particle can be calculated.
100 parts toner particle (basis of instant claim 1) / 29.6 parts toner particle = 3.378
Finally, the relationship between the content of the dispersing agent and the toner particle can be determined using the previous ratio.
Mass of dispersing agent with respect to 100 parts of toner particle = 3.378 x 5.3 parts dispersing agent = 17.90 parts

So, using the basis of the 100 parts by mass of toner particle as recited in the range of instant claim 1 to calculate the ratio, liquid developer LD-10 contained 17.90 parts by mass of the basic dispersing agent per 100 parts by mass of toner particle. This value falls within the claimed range of 12.5 to 20.0 parts by mass of basic dispersing agent per 100 parts of toner particle.
	Hasegawa does not teach that the hydroxyl group of a polyester of the binder resin is endcapped (or blocked) by a monocarboxylic acid having 1 to 6 carbons if aliphatic, or 7 to 12 carbons if aromatic. However, Ikeda teaches a toner that contains a polyester binder resin (Abstract) and further teaches that in the synthesis of the polyester binder resin, a monovalent acid, such as acetic acid or benzoic acid, can be used to adjust the acid value and the hydroxyl value of the polyester resin ([0215]).
An example of this adjustment can be seen in the polyester binder resin of Murayama. Murayama teaches a toner that contains a polyester binder resin that preferably has a low hydroxyl value ([0043]). Murayama teaches that one method for attaining a resin with a low hydroxyl value is to block a polar group present at a terminal of the polyester polymer by introducing a monofunctional monomer to the polyester ([0043]). Murayama further teaches that the method for controlling the hydroxyl value of the polyester includes a method for substituting a hydrophilic group at a terminal of the binder resin with a lipophilic group. An example of the method for substituting a hydrophilic group at a terminal of the binder resin with a lipophilic group is to substitute a terminal hydroxyl group with phenoxyacetic acid or benzoic acid ([0044]). Murayama then teaches that the amount of benzoic acid used to block the polar group at a terminal of the polyester depends on the types or amounts of the alcohol component and the carboxylic acid component used to synthesize the polyester ([0079]). In the first example of producing the polyester resin, Murayama utilizes 376 parts of bisphenol A propylene oxide (2 mol) adduct, 109 parts of bisphenol A propylene oxide adduct, 116 parts of isophthalic acid, and 44 parts of adipic acid. Subsequently, 26 parts of benzoic acid was added and reacted for 5 hours under reduced pressure. After that, 11 parts of trimellitic anhydride was added and the mixture was allowed to react for 3 hours under normal pressure to obtain the polyester resin ([0287]). So, the amount of benzoic acid contained in the polyester resin of Murayama was (26 parts / (376 parts + 109 parts + 116 parts + 44 parts + 26 parts + 11 parts)) = 0.0381 or 3.81 % by mass.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have endcapped the hydroxyl group of a polyester of the binder resin with a monovalent acid, such as benzoic acid, in order to control the acid value and the hydroxyl value of said polyester resin. Furthermore, it would have been obvious to optimize the amount of the monovalent acid used to endcap the hydroxyl group of the polyester resin using the guidance of Murayama.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737        

/PETER L VAJDA/Primary Examiner, Art Unit 1737        
07/14/2022